DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
Notice of Remarks
	In response to the IDS filed April 2022, the allowability of the claims indicated in the action sent February 7, 2022 is withdrawn.  The new grounds of rejection are set forth:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13-16 and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,027,105 to Matlock et al.  
In regard to claims 1, 13 and 25, Matlock et al. disclose an ear, nose, and throat (ENT) tool, comprising: a tool chassis 210 having a chassis channel and a tool chassis distal end; a tubular probe 302 dimensioned to be inserted into a passageway in an ear, a nose, or a throat of a human patient, the probe being rotatable about a probe axis of symmetry, and having a probe proximal end rotatingly connected to the tool chassis distal end; a balloon insertion mechanism, slidingly located within the chassis channel, configured to fixedly accept a balloon sinuplasty mechanism 400 inserted within the tubular probe (See Figs. 9a-d); a guidewire adjustment section 600 fixedly attached to the balloon insertion mechanism, the section having a rotatable enclosure having an interior cavity; and a plurality of rollers 640 disposed within the interior cavity of the enclosure, wherein each roller includes an exterior surface, wherein the interior cavity of the enclosure is configured to engage the exterior surface of each roller upon rotation of the enclosure relative to the rollers and thereby cause movement of the rollers toward the guidewire 260 on rotation of the enclosure, wherein the plurality of rollers is configured to grip and rotate a guidewire positioned between the rollers on rotation of the enclosure, and absent rotation of the enclosure, the plurality of rollers are configured to release the guidewire and permit distal and proximal translation of the guidewire (See Figs. 40-41b and Col. 26, Line 55 – Col. 27, Line 44).  
In regard to claims 2 and 14, Matlock et al. disclose an ear, nose, and throat (ENT) tool, wherein the tool chassis distal end comprises a joint connected to the probe proximal end, wherein the joint is configured to enable rotation of the tubular probe about an axis orthogonal to the probe axis of symmetry (See Figs. 21-22 and Col. 21, Line 54 – Col. 23, Line 50).  
In regard to claims 3 and 15, Matlock et al. disclose an ear, nose, and throat (ENT) tool, wherein the balloon insertion mechanism comprises one or more gearwheels 510 configured to engage the guidewire on application of pressure to the one or more gearwheels, and to disengage the guidewire on removal of the pressure, and configured, on application of the pressure, to translate the guidewire distally and proximally on rotation of the one or more gearwheels (See Figs. 25-27 and Col. 24, Line 22 – Col. 25, Line 59).  
In regard to claims 4 and 16, Matlock et al. disclose an ear, nose, and throat (ENT) tool, wherein the rotatable enclosure comprises an equilateral curvilinear triangular right prism, and wherein the plurality of rollers comprises three rollers disposed within the equilateral curvilinear triangular right prism (See Figs. 40-41b and Col. 26, Line 55 – Col. 27, Line 44).  
In regard to claim 26, Matlock et al. disclose an ear, nose, and throat (ENT) tool, wherein the rollers are configured to move inwardly to grip and rotate guidewire upon rotation of the rotatable enclosure (See Figs. 40a-c and 41a-c and Col. 25, Line 61 – Col. 27, Line 44).  
In regard to claim 27, Matlock et al. disclose an ear, nose, and throat (ENT) tool, wherein each roller of the plurality of rollers includes an axis that is parallel to the guidewire (See Figs. 40a-c and 41a-c and Col. 25, Line 61 – Col. 27, Line 44).  
In regard to claim 28, Matlock et al. disclose an ear, nose, and throat (ENT) tool,
wherein the plurality of rollers is symmetrically disposed within a non-circular portion of enclosure (See Figs. 40a-c and 41a-c and Col. 25, Line 61 – Col. 27, Line 44).  
In regard to claim 29, Matlock et al. disclose an ear, nose, and throat (ENT) tool, wherein the rotatable enclosure includes a plurality of apexes positioned within the rotatable enclosure, wherein the rotatable enclosure is configured to allow each roller to remain in a respective apex, absent rotation of the rotatable enclosure (See Figs. 40a-c and 41a-c and Col. 25, Line 61 – Col. 27, Line 44).  
In regard to claim 30, Matlock et al. disclose an ear, nose, and throat (ENT) tool, further comprising configuring the rollers so that, on rotation of the rotatable enclosure, the rollers move inwardly to grip and rotate a guidewire positioned between the rollers (See Figs. 40a-c and 41a-c and Col. 25, Line 61 – Col. 27, Line 44).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,027,105 to Matlock et al. in view of U.S. Patent Application Publication No. 2007/0293726 to Goldfarb et al. 
In regard to claims 5-7 and 17-19, Matlock et al. disclose an ear, nose, and throat (ENT) tool (see rejections above) but are silent with respect to a camera, illuminations channels, and/or fluid channels within the distal tip of the tubular probe. Goldfarb et al. teach of an analogous ear nose and throat tool which may comprise a camera, illumination and fluid channels therein (see Figs. 3a-g and paragraphs 0104), as is well known to one of ordinary skill in the art of endoscopes. It would have been obvious to one skilled in the art at the time the invention was as filed to modify the device Matlock et al. to incorporate well known endoscopic features (i.e. lighting, camera, fluid channels) into the tubular probe to provide adequate viewing capability to the surgeon thus improving overall efficiency and safety of the procedure as taught by Goldfarb et al. and is well known in the art.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 13-19 and 25-30 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/6/2022